— Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of burglary in the first degree (two counts), assault in the second degree, and escape in the second degree.
Defendant contends that he was denied effective assistance of counsel due to his attorney’s waiver of a Wade hearing and his failure to show that defendant’s arrest was without a warrant or probable cause. We disagree. Counsel’s failure to request a hearing without more does not constitute a basis for finding ineffectiveness (People v Eddy, 95 AD2d 956, 957). Further, although defense counsel might have used different tactics and strategies on these issues, defendant was not denied meaningful representation (People v Satterfield, 66 NY2d 796). We have considered defendant’s other contentions and find them without merit. (Appeal from judgment of Monroe County Court, Bergin, J. — burglary, first degree, and another offense.) Present — Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.